      Case 2:18-cv-00793-TS Document 23 Filed 11/04/20 PageID.103 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

 BRIAN OBLAD,

                         Plaintiff,                           MEMORANDUM DECISION
                                                                & DISMISSAL ORDER
 v.

 BILLIE CASPER et al.,                                           Case No. 2:18-CV-793 TS

                         Defendants.                             District Judge Ted Stewart




         Plaintiff, Brian Oblad, filed this pro se civil-rights action, see 42 U.S.C.S. § 1983 (2020),

proceeding in forma pauperis. See 28 id. § 1915. The Complaint, (ECF No. 3), is now before the

Court for screening. See 28 U.S.C.S. § 1915A (2020). Plaintiff names as defendants Utah

Department of Corrections grievance coordinators Billie Casper and Lucy Ramirez. His claims

are based on denial of grievances. He requests money damages.

                                      SCREENING ANALYSIS

                                       A. Standard of Review

         Claims in a complaint filed in forma pauperis are dismissed if they fail to state a claim

upon which relief may be granted. See id. § 1915(e)(2)(B). "Dismissal of a pro se complaint for

failure to state a claim is proper only where it is obvious that the plaintiff cannot prevail on the

facts he has alleged and it would be futile to give him an opportunity to amend." Perkins v. Kan.

Dep't of Corr., 165 F.3d 803, 806 (10th Cir. 1999). When reviewing a complaint's sufficiency,

the Court "presumes all of plaintiff's factual allegations are true and construes them in the light

most favorable to the plaintiff." Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991).
   Case 2:18-cv-00793-TS Document 23 Filed 11/04/20 PageID.104 Page 2 of 3




        Because Plaintiff proceeds pro se the Court construes the pleadings "liberally" and holds

them "to a less stringent standard than formal pleadings drafted by lawyers." Id. at 1110.

However, "[t]he broad reading of the plaintiff’s complaint does not relieve [Plaintiff] of the

burden of alleging sufficient facts on which a recognized legal claim could be based." Id.

                      B. Allegations of Unconstitutional Grievance Process

        The Complaint alleges that when Defendants "chose to ignore prisoner [grievances]

without any effort to resolve issues they create a liberty interest in the form of a[n] Eighth

Amendment violation of cruel and unusual punishment . . . [and] due process." (ECF No. 3, at 2.)

He further asserts that the inadequate UDOC grievance process violated his First Amendment

rights. (Id. at 4.)

        However, “there is no independent constitutional right to state administrative grievance

procedures. Nor does the state’s voluntary provision of administrative grievance process create a

liberty interest in that process.” Boyd v. Werholtz, 443 F. App’x 331, 332 (10th Cir. 2011)

(unpublished). Moreover, grievance denial alone, not connected to “violation of constitutional

rights alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009). Plaintiff’s claims are thus dismissed.




                                                                                                     2
   Case 2:18-cv-00793-TS Document 23 Filed 11/04/20 PageID.105 Page 3 of 3




                                             ORDER

       IT IS ORDERED that the Complaint is DISMISSED with prejudice, under 28 U.S.C.S.

§ 1915(e)(2)(B) (2020), for failure to state a claim on which relief may be granted. Neither

liberal interpretation nor opportunity to amend would lead to a different result. This action is

CLOSED.

               DATED this 4th day of November, 2020.

                                              BY THE COURT:



                                              TED STEWART
                                              United States District Judge




                                                                                                   3
